DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 18 April 2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 April 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 June 2020 has been considered by the examiner. Any references not considered are struck through, and an explanation thereof is found below.
The examiner did not consider WO 2016/019749 A1 because the reference is drawn to a resource scheduling method, base station, and user equipment. The reference makes no mention of polyurethane or any polymer. It is unclear how the reference relates to the present application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of copending Application No. 17/058,049. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Additionally, it is noted that withdrawn present claims 13, 15-17, and 19-20 are identical to copending claims 13, 15-17, and 19-20 of copending Application No. 17/058,049. It is noted that copending Application No. 17/058,049 has been cited on the PTO-892 as US 2021/0114361 A1.
Claims 1-12 of this application is patentably indistinct from claims 1-12 of Application No. 17/058,049. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomovic et al. (US 2019/0359823 A1, “Tomovic”) and the evidence provided by Chemistry LibreTexts (25.20: Polymerization – Condensation Polymers).
With respect to claims 1 and 9, Tomovic discloses a thermoplastic polyurethane formed by the reaction of a polyisocyanate composition, a chain extender, and a polyol composition (Abstract). The polyisocyanate composition includes diisocyanates ([0053]). The chain extender includes compounds having two hydroxyl groups, i.e. diols, ([0030-0031]) such as: 1,2-ethylene glycol; propane-1,3-diol; butane-1,4-diol; and hexane-1,6-diol ([0032]). The polyol composition includes polyester polyols made from polybutylene terephthalate (PBT) and polyethylene terephthalate (PET) ([0020]); while there is no explicit disclosure from Tomovic regarding the melting temperatures of PBT and PET, it is noted that Applicant describes these polyols as having melting temperatures of 433.4°C and 500°C, respectively (see instant specification, page 13, Table 1). The thermoplastic polyurethane is made into shaped bodies (Abstract), which include films ([0085]). Therefore, Tomovic discloses a thermoplastic polyurethane film comprising a reaction product of a reaction mixture comprising a diisocyanate; a polyester polyol having a melting temperature of at least about 30°C; and a diol chain extender identical to that presently claimed, and thus discloses the claimed surfacing film comprising a base layer.
With respect to claim 3, Tomovic discloses the use of diisocyanates including: methylene dicyclohexyl 4,4’-diisocyanate (H12MDI), i.e. dicyclohexylmethane-4,4’-diisocyanate; isophorone diisocyanate; hexamethylene diisocyanate; p-phenylene diisocyanate, i.e. 1,4-phenylene diisocyanate; tolylene 2,4-diisocyanate; tolylene 2,6-diisocyanate; hexamethylene diisocyanate; diphenylmethane 4,4’-diisocyanate; tetramethylene diisocyanate, i.e. 1,4-diisocyanatobutane; and octamethylene diisocyanate, i.e. 1,8-diisocyanatooctane ([0057-0058], [0060]).
With respect to claim 4, Tomovic discloses the polyester polyol is made from polyesters such as PET ([0020]) which is made by polycondensation ([0024]). Further, it is well known in the art, as evidenced by Chemistry LibreTexts, that polyesters are condensation polymers, i.e. polymers formed by a condensation reaction (Chemistry LibreTexts, page 1, “A condensation polymer is a polymer formed by condensation reactions… Polyester is another common type of condensation polymer” and page 2, “… polyesters are common types of condensation polymers”). Thus, the polyester polyol is a product of a condensation reaction.
With respect to claim 5, Tomovic discloses the polyol composition includes polyols based off polybutylene terephthalate (PBT), polyethylene terephthalate (PET), and other polyester polyols which are prepared by reacting an aromatic polyester with dicarboxylic acids and diols to give a mixed aromatic/aliphatic polyester diol ([0020]). Thus, the polyester polyol is a polyester diol.
With respect to claim 6, Tomovic discloses the polyol composition is made from polybutylene terephthalate (PET) and polybutylene terephthalate (PBT) ([0020]).
With respect to claim 7, Tomovic discloses the polyester polyols are made by reacting an aromatic polyester with dicarboxylic acids and diols, i.e. polyols ([0020]); thus, the condensation reaction comprises a reaction between a carboxylic acid and a polyol. Additionally, it is well known in the art, as evidenced by Chemistry LibreTexts, that esters are formed by the reaction of an alcohol with a carboxylic acid, and that when both the acid and alcohol have two functional groups, the ester is capable of being polymerized, such as polyethylene terephthalate (a polyester), which is made by reacting ethylene glycol (a polyol) with terephthalic acid (a carboxylic acid) (Chemistry LibreTexts, page 1, “Recall that esters are formed …  from the reaction of ethylene glycol with terephthalic acid”).
With respect to claim 8, Tomovic discloses the polyester polyol is made from polyesters such as PET or PBT ([0020]) which is made by polycondensation ([0024]). The polyester is synthesized by esterification of terephthalic acid with ethylene glycol to yield PET, or butane-1,4-diol to yield PBT ([0024]). Additionally, it is well known in the art, as evidenced by Chemistry LibreTexts, that polyesters are formed by the reaction of an alcohol with a carboxylic acid, and that when the acid and alcohol have two functional groups, the ester is able to be polymerized; for instance, PET is formed by reacting ethylene glycol with terephthalic acid (Chemistry LibreTexts, page 1, “Recall that esters are formed …  from the reaction of ethylene glycol with terephthalic acid”).
With respect to claim 10, Tomovic discloses the chain extenders have a molecular weight of 50 g/mol to 220 g/mol ([0031]), i.e. 50 daltons to 220 daltons, falling in the claimed range.
Claims 1, 3-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rule et al. (US 2016/0310327 A1, “Rule”) and the evidence provided by Chemistry LibreTexts (25.20: Polymerization – Condensation Polymers), Fomrez (Fomrez® 44-111), and PubChem (Bis(4-isocyanatocyclohexyl)methane).
With respect to claims 1, 9, and 12, Rule discloses a viscoelastic layer comprising polyurethane made from 44.4 wt% Fomrez 44-111, 10.4 wt% 1,4-butanediol, and 45 wt% Desmodur-W ([0140]). Fomrez 44-111 is identical to the material disclosed by Applicant as being a polyester polyol and having a melting point of 60°C (see instant specification, page 17, Table 2, and page 19, [0060]); Desmodur-W is identical to the material disclosed by Applicant as being bis(4-isocyanatocyclohexyl) methane (see instant specification, page 17, Table 2). Thus, Rule discloses an identical composition as that presently claimed, and thus discloses a thermoplastic polyurethane film comprising a reaction product of a reaction mixture comprising a diisocyanate (Desmodur-W), a polyester polyol having a melting temperature of at least about 30°C (Fomrez 44-111), and a diol chain extender (1,4-butanediol). Further, given that Rule discloses an identical polyurethane as that presently claimed, then it is clear that while there may be no explicit disclosure from Rule regarding the Shore A hardness of the polyurethane being in a range of from about 70A to about 90A, the polyurethane of Rule would necessarily inherently have this property.
With respect to claim 3, Rule discloses a viscoelastic layer comprising polyurethane made from 44.4 wt% Fomrez 44-111, 10.4 wt% 1,4-butanediol, and 45 wt% Desmodur-W ([0140]). Desmodur-W is identical to the material disclosed by Applicant as being bis(4-isocyanatocyclohexyl) methane (see instant specification, page 17, Table 2). It is well known, as evidenced by PubChem, that bis(4-isocyanatocyclohexyl) methane is a synonym for dicyclohexylmethane-4,4’-diisocyanate (PubChem, pages 4-5, “2.4 Synonyms”). Thus, Rule discloses wherein the diisocyanate is dicyclohexylmethane-4,4’-diisocyanate as presently claimed.
With respect to claim 4, it is well known in the art, as evidenced by Chemistry LibreTexts, that polyesters are condensation polymers, i.e. polymers formed by a condensation reaction (Chemistry LibreTexts, page 1, “A condensation polymer is a polymer formed by condensation reactions… Polyester is another common type of condensation polymer” and page 2, “… polyesters are common types of condensation polymers”). Thus, the Fomrez 44-111 polyester polyol is a product of a condensation reaction.
With respect to claims 5-6, as evidenced by Fomrez, Fomrez 44-111 is a poly(butylene adipate) glycol (Fomrez, “Fomrez® 44-111 polyester polyol is a hydroxyl terminated saturated linear polyester which is a poly(butylene adipate) glycol”). It is well known in the art that glycols are diols. Thus, Fomrez 44-111 is a polyester diol.
With respect to claim 7, it is well known in the art, as evidenced by Chemistry LibreTexts, that esters are formed by the reaction of an alcohol with a carboxylic acid, and that when both the acid and alcohol have two functional groups, the ester is capable of being polymerized, such as polyethylene terephthalate (a polyester), which is made by reacting ethylene glycol (a polyol) with terephthalic acid (a carboxylic acid) (Chemistry LibreTexts, page 1, “Recall that esters are formed …  from the reaction of ethylene glycol with terephthalic acid”).
With respect to claim 8, Rule discloses a viscoelastic layer comprising polyurethane made from 44.4 wt% Fomrez 44-111, 10.4 wt% 1,4-butanediol, and 45 wt% Desmodur-W ([0140]). Fomrez 44-111 is identical to the material disclosed by Applicant as being a polyester polyol and having a melting point of 60°C (see instant specification, page 17, Table 2, and page 19, [0060]). As evidenced by Fomrez, Fomrez 44-111 is a poly(butylene adipate) glycol (Fomrez, “Fomrez® 44-111 polyester polyol is a hydroxyl terminated saturated linear polyester which is a poly(butylene adipate) glycol”), which necessarily means it was made from adipic acid.
With respect to claim 10, 1,4-butanediol is the chain extender; it is well known that 1,4-butanediol has a weight average molecular weight of 90.122 daltons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tomovic et al. (US 2019/0359823 A1, “Tomovic”) and the evidence provided by Chemistry LibreTexts (25.20: Polymerization – Condensation Polymers) as applied to claim 1 above, and further in view of Miyake et al. (JP H06-190986 A, “Miyake”). It is noted that the disclosure of Miyake is based off a machine translation of the reference included with this action.
With respect to claim 2, Tomovic does not disclose wherein a weight-average molecular weight of the thermoplastic polyurethane film is in the range of from about 80,000 daltons to about 400,000 daltons.
Miyake teaches a urethane made by reacting a diisocyanate, diol, and chain extender, where the diol includes polyester diols ([0015]). The urethane has a weight average molecular weight of 20,000 to 3,000,000 in order to provide a sheet that is less likely to crack when spread but can be sufficiently dissolved in a solvent ([0016]).
Tomovic and Miyake are analogous inventions in the field of polyurethanes made from polyester diols, diisocyanates, and chain extenders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight average molecular weight of the polyurethane of Tomovic to be in a range taught by Miyake, including over values presently claimed, in order to provide a polyurethane that is less likely to crack when spread but can be sufficiently dissolved in a solvent (Miyake, [0016]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomovic et al. (US 2019/0359823 A1, “Tomovic”) and the evidence provided by Chemistry LibreTexts (25.20: Polymerization – Condensation Polymers) as applied to claim 1 above.
With respect to claim 11, Tomovic discloses the polyurethane has a hard segment content in the range of 10-75% ([0055]), overlapping the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the hard segment content, including over values presently claimed, in order to provide a polyurethane having high hardness and a high modulus of elasticity and having very good elongation at break, which is producible in a simple and inexpensive manner ([0008-0014]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rule et al. (US 2016/0310327 A1, “Rule”) and the evidence provided by Chemistry LibreTexts (25.20: Polymerization – Condensation Polymers), Fomrez (Fomrez® 44-111), and PubChem (Bis(4-isocyanatocyclohexyl)methane) as applied to claim 1 above, and further in view of Miyake et al. (JP H06-190986 A, “Miyake”). It is noted that the disclosure of Miyake is based off a machine translation of the reference included with this action.
With respect to claim 2, Rule does not disclose wherein a weight-average molecular weight of the thermoplastic polyurethane film is in the range of from about 80,000 daltons to about 400,000 daltons.
Miyake teaches a urethane made by reacting a diisocyanate, diol, and chain extender, where the diol includes polyester diols ([0015]). The urethane has a weight average molecular weight of 20,000 to 3,000,000 in order to provide a sheet that is less likely to crack when spread but can be sufficiently dissolved in a solvent ([0016]).
Rule and Miyake are analogous inventions in the field of polyurethanes made from polyester diols, diisocyanates, and chain extenders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight average molecular weight of the polyurethane of Rule to be in a range taught by Miyake, including over values presently claimed, in order to provide a polyurethane that is less likely to crack when spread but can be sufficiently dissolved in a solvent (Miyake, [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787